Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 1 of 20 Page ID #:1546



   1   Heather M. O’Shea (Pro Hac Vice)
       hoshea@jonesday.com
   2   JONES DAY
       77 West Wacker Drive
   3   Suite 3500
       Chicago, IL 60601.1692
   4   Telephone: +1.312.269.4009
       Facsimile: +1.312.782.8585
   5
       Jason C. Wright (State Bar No. 261471)
   6   Christopher K. Spiers (State Bar No. 300613)
       jcwright@jonesday.com
   7   JONES DAY
       555 South Flower Street
   8   Fiftieth Floor
       Los Angeles, CA 90071.2452
   9   Telephone: +1.213.489.3939
       Facsimile: +1.213.243.2539
  10
       Stephanie A. Kortokrax (Pro Hac Vice)
  11   skortokrax@jonesday.com
       JONES DAY
  12   325 John H. McConnell Boulevard
       Suite 600
  13   Columbus, OH 43215.2673
       Telephone: +1.614.469.3939
  14   Facsimile: +1.614.461.4198
  15   Attorneys for Defendants
       Eisenhower Medical Center, Eisenhower
  16   Medical Associates, Inc. and Monica Khanna,
       M.D.
  17
                          UNITED STATES DISTRICT COURT
  18
                         CENTRAL DISTRICT OF CALIFORNIA
  19
  20   United States of America, and State of    Case No. 5:18-cv-02667-RGK-KKx
       California, ex rel. David Hong,           Hon. R. Gary Klausner
  21
                      Relator,                   [PROPOSED] STIPULATED
  22                                             PROTECTIVE ORDER
             v.
  23
       Eisenhower Medical Center,
  24   Eisenhower Medical Associates, Inc.,
       and Monica Khanna, M.D.,
  25
                      Defendants.
  26
  27
  28

                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 2 of 20 Page ID #:1547



   1        I.   PURPOSES AND LIMITATIONS
   2         Relator David Hong and Defendants Eisenhower Medical Center,
   3   Eisenhower Medical Associates, Inc., and Monica Khanna, M.D. (collectively with
   4   Relator referred to as “the Parties”) hereby stipulate to and petition the Court to
   5   enter the following Stipulated Protective Order. The Parties acknowledge that this
   6   Order does not confer blanket protections on all disclosures or responses to
   7   discovery and that the protection it affords from public disclosure and use extends
   8   only to the limited information or items that are entitled to confidential treatment
   9   under the applicable legal principles. The Parties further acknowledge, as set forth
  10   in Section 13.3, below, that this Stipulated Protective Order does not entitle them to
  11   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  12   procedures that must be followed and the standards that will be applied when a
  13   Party seeks permission from the Court to file material under seal.
  14       II.   GOOD CAUSE STATEMENT
  15         Disclosures and discovery activity in this action are likely to involve
  16   production of confidential, proprietary, or protected health information for which
  17   special protection from public disclosure and from use for any purpose other than
  18   this litigation may be warranted. The Parties anticipate that such confidential and
  19   proprietary materials and information may consist of, among other things:
  20   employee, personnel, commercial, financial, or business information or agreements,
  21   trade secrets, or patient health records and financial information, including patient
  22   health information that may be subject to the provisions of the Privacy Act, 5
  23   U.S.C. § 552a, the provisions of 45 C.F.R. §§ 164.102-164.534, the provisions of
  24   42 U.S.C. § 1306, Cal. Civ. Code §§ 56 et seq., or other privacy prohibitions.
  25   Accordingly, a protective order for such information is justified in this matter to
  26   adequately protect information the Parties may use in preparation for, and in the
  27   conduct of, trial. It is the intent of the Parties that designations will be made in
  28   good faith for materials that are confidential and non-public, and there is good
                                                   2
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 3 of 20 Page ID #:1548



   1   cause why it should not be part of the public record in this case.
   2      III.     DEFINITIONS
   3         3.1     Action: this pending federal lawsuit, entitled United States of America,
   4   and State of California, ex rel. David Hong, Relator, v. Eisenhower Medical
   5   Center, et al., Case No. 5:18-cv-02667-RGK-KKx.
   6         3.2     Challenging Party: a Party that challenges the designation of
   7   information or items under this Order.
   8         3.3     “CONFIDENTIAL” information or items: information (regardless of
   9   how it is generated, stored or maintained) or tangible things that qualify for
  10   protection under Federal Rule of Civil Procedure 26(c).
  11         3.4     Counsel: Outside Counsel and In-house Counsel (as well as their
  12   support staff) in this Action.
  13         3.5     Designating Party: a Party or Non-Party to this Action that designates
  14   information or items that it produces in disclosures or in responses to discovery as
  15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  16   ONLY.”
  17         3.6     Disclosure or Discovery Material: all items or information, regardless
  18   of the medium or manner in which it is generated, stored, or maintained (including,
  19   among other things, testimony, transcripts, and tangible things), that are produced
  20   or generated in disclosures or responses to discovery in this Action.
  21         3.7     Expert: a person with specialized knowledge or experience in a matter
  22   pertinent to the litigation who has been retained by a Party or its Counsel to serve as
  23   an expert witness or as a consultant in this Action.
  24         3.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  25   information or items: extremely sensitive CONFIDENTIAL information or items,
  26   the producing Party reasonably believes that the disclosure of such discovery
  27   material is likely to cause: economic harm, disclosure of highly-sensitive patient
  28   information, or significant competitive disadvantage to the Producing Party.
                                                  3
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 4 of 20 Page ID #:1549



   1         3.9     In-house Counsel: attorneys who are employees of a Party. In-house
   2   Counsel does not include Outside Counsel.
   3         3.10 Non-Party: any natural person, partnership, corporation, association, or
   4   other legal entity not named as a Party to this Action.
   5         3.11 Outside Counsel: attorneys who are not employees of a Party but are
   6   retained to represent or advise a Party.
   7         3.12 Party: any party to this Action, including all of its officers, directors,
   8   employees.
   9         3.13 Producing Party: a Party that produces Disclosure or Discovery
  10   Material in this Action.
  11         3.14 Professional Vendors: persons or entities that provide litigation
  12   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  13   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  14   and their employees and subcontractors.
  15         3.15 Protected Material: any Disclosure or Discovery Material that is
  16   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
  17   ATTORNEYS’ EYES ONLY.”
  18         3.16 Receiving Party: a Party that receives Disclosure or Discovery
  19   Material from a Producing Party.
  20      IV.      SCOPE OF PROTECTED INFORMATION
  21         4.1     General Scope. The protections conferred by this Stipulation and
  22   Order cover not only Protected Material (as defined above), but also: (1) any
  23   information copied or extracted from Protected Material; (2) all copies, excerpts,
  24   summaries, or compilations of Protected Material; and (3) any testimony,
  25   conversations, or presentations by Parties or their Counsel that might reveal
  26   Protected Material.
  27         4.2     Limitations on Scope. The protections conferred by this Stipulation
  28   and Order do not cover the following information: (a) any information that is in the
                                                  4
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 5 of 20 Page ID #:1550



   1   public domain at the time of disclosure to a Receiving Party or becomes part of the
   2   public domain after its disclosure to a Receiving Party as a result of publication not
   3   involving a violation of this Order, including becoming part of the public record
   4   through trial or otherwise; (b) that is lawfully acquired by or known to the
   5   Receiving Party independent of the Producing Party; (c) with the consent of the
   6   Producing Party; or (d) pursuant to a court order.
   7          4.3    Use at Trial. Any use of Protected Material at trial shall be governed
   8   by orders of the trial judge. This Order does not govern the use of Protected
   9   Material at trial.
  10       V.       DURATION
  11          All provisions of this Order restricting the use of documents designated
  12   pursuant to this Order shall continue to be binding after the conclusion of the
  13   litigation unless otherwise agreed to in writing or ordered by the court. Following
  14   the final disposition of this action, the parties shall comply with their obligations as
  15   detailed in section XIV below.
  16      VI.       DESIGNATING PROTECTED MATERIAL
  17          6.1    Designating Material for Protection. A Designating Party may
  18   designate for protection under this Order only those parts of material, documents,
  19   items, or oral or written communications that qualify as “CONFIDENTIAL” or
  20   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
  21          6.2    Manner and Timing of Designations. Except as otherwise provided in
  22   this Order (or as otherwise stipulated or ordered), Disclosure or Discovery Material
  23   that qualifies for protection under this Order should be clearly so designated before
  24   the material is disclosed or produced.
  25          Designation in conformity with this Order requires:
  26          (a)     for information in documentary form (e.g., paper or electronic
  27   documents, but excluding transcripts of depositions or other pretrial or trial
  28   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
                                                  5
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 6 of 20 Page ID #:1551



   1   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
   2   contains Protected Material. If only a portion or portions of the material on a page
   3   qualifies for protection, the Producing Party must clearly identify the protected
   4   portion(s) (e.g., by making appropriate markings in the margins) and must specify,
   5   for each portion, the level of protection being asserted.
   6         A Party or Non-Party that makes original documents or materials available
   7   for inspection need not designate them for protection until after the inspecting Party
   8   has indicated which material it would like copied and produced. During the
   9   inspection and before the designation, all of the material made available for
  10   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  11   ONLY.” After the inspecting Party has identified the documents it wants copied
  12   and produced, the Producing Party must determine which documents, or portions
  13   thereof, qualify for protection under this Order. Then, before producing the
  14   specified documents, the Producing Party must affix the appropriate legend
  15   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  16   ONLY”) to each page that contains Protected Material. If only a portion or portions
  17   of the material on a page qualifies for protection, the Producing Party also must
  18   clearly identify the protected portion(s) (e.g., by making appropriate markings in
  19   the margins) and must specify, for each portion, the level of protection being
  20   asserted.
  21         (b)    for testimony given in deposition or in other pretrial or trial
  22   proceedings, that the Designating Party identifies on the record, before the close of
  23   the deposition, hearing, or other proceeding, all protected testimony and specify the
  24   level of protection being asserted. When it is impractical to identify separately each
  25   portion of testimony that is entitled to protection and it appears that substantial
  26   portions of the testimony may qualify for protection, the Designating Party may
  27   invoke on the record (before the deposition, hearing, or other proceeding is
  28   concluded) a right to have up to 28 days from the receipt of the final transcript to
                                                  6
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 7 of 20 Page ID #:1552



   1   identify the specific portions of the testimony as to which protection is sought and
   2   to specify the level of protection being asserted. Until 28 days from the receipt of
   3   the final transcript of testimony has passed, the deposition shall be presumed
   4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Only those
   5   portions of the testimony that are appropriately designated for protection within the
   6   28 days shall be covered by the provisions of this Stipulated Protective Order. A
   7   Party shall give the other Party notice if it reasonably expects a deposition, hearing,
   8   or other proceeding to include Protected Material so that the other Party can ensure
   9   that only authorized individuals who have signed the “Acknowledgment and
  10   Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of
  11   a document as an exhibit at a deposition shall not in any way affect its designation
  12   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  13   ONLY.”
  14         Transcripts containing Protected Material shall have an obvious legend on
  15   the title page that the transcript contains Protected Material, and the title page shall
  16   be followed by a list of all pages (including line numbers as appropriate) that have
  17   been designated as Protected Material and the level of protection being asserted by
  18   the Designating Party. The Designating Party shall inform the court reporter of
  19   these requirements. Any transcript that is prepared before the expiration of a 28-
  20   day period for designation shall be treated during that period as if it had been
  21   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
  22   entirety unless otherwise agreed. After the expiration of that period, the transcript
  23   shall be treated only as actually designated.
  24         (c)    for information produced in some form other than documentary and
  25   for any other tangible items, that the Producing Party affix in a prominent place on
  26   the exterior of the container or containers in which the information or item is stored
  27   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  28   EYES ONLY.” If only a portion or portions of the information or item warrant
                                                  7
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 8 of 20 Page ID #:1553



   1   protection, the Producing Party, to the extent practicable, shall identify the
   2   protected portion(s) and specify the level of protection being asserted.
   3         6.3     Inadvertent Failures to Designate. Inadvertent or unintentional
   4   production of documents without prior designation shall not be deemed a waiver, in
   5   whole or in part, of the right to designate documents as otherwise allowed by this
   6   Order. Should a Producing Party discover that an inadvertent or unintentional
   7   production of documents was made without the proper designation, the Producing
   8   Party shall immediately notify the Receiving Party and produce properly marked
   9   replacement copies as soon as practicable.
  10     VII.      CHALLENGES TO CONFIDENTIAL DESIGNATION
  11         7.1     Timing for Challenges. Challenges to the designation of documents
  12   may be made at any time that is consistent with the Court’s Scheduling Order and
  13   are not waived by the failure to raise the challenge at the time of initial disclosure
  14   or designation.
  15         7.2     Procedures for Challenges to Designations. Any designation made
  16   pursuant to this Order is subject to good faith challenges. The Challenging Party
  17   shall initiate the dispute resolution process in Local Rules 37-1 and 37-2. Any
  18   motion challenging or seeking to retain a Party’s designation of material as
  19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  20   ONLY” must be brought in strict compliance with Local Rules 37-1 and 37-2
  21   (including the Joint Stipulation requirement).
  22         (a)     The burden of proving the necessity of a “CONFIDENTIAL” or
  23   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” remains with the
  24   Designating Party. Frivolous challenges, and those made for an improper purpose
  25   (e.g., to harass or impose unnecessary expenses and burdens on other Parties) may
  26   expose the Challenging Party to sanctions.
  27         (b)     Notwithstanding any challenge to the designation of documents, all
  28   material previously designated under the terms of this Order shall continue to be
                                                  8
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 9 of 20 Page ID #:1554



   1   treated as subject to the full protections of this Order until one of the following
   2   occurs:
   3                 1.    the Designating Party withdraws such designation in writing or
   4   otherwise waives the designation;
   5                 3.    the Court rules that the documents should no longer be
   6                       designated as “CONFIDENTIAL” or “HIGHLY
   7                       CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
   8    VIII.      ACCESS TO AND USE OF PROTECTED MATERIAL
   9         8.1     Basic Principles. A Receiving Party may use Protected Material that is
  10   disclosed or produced by another Party or by a Non-Party in connection with this
  11   Action only for prosecuting, defending, or attempting to resolve this Action. Such
  12   Protected Material may be disclosed only to the categories of persons and under the
  13   conditions described in this Order. When the litigation has been terminated, a
  14   Receiving Party must comply with the provisions of section XIV below.
  15         Protected Material must be stored and maintained by a Receiving Party at a
  16   location and in a manner that ensures that access is limited to the persons
  17   authorized under this Order.
  18         8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
  19   otherwise ordered by the Court or permitted in writing by the Designating Party, a
  20   Receiving Party may disclose any information or item designated
  21   “CONFIDENTIAL” only to:
  22         (a)     the Receiving Party’s Outside Counsel and employees of Outside
  23                 Counsel who have responsibility for the preparation and trial of the
  24                 lawsuit;
  25         (b)     Parties and employees of a Party to this Order to whom disclosure is
  26                 reasonable necessary for this Action;
  27         (c)     court reporters and videographers engaged for depositions, and those
  28                 persons, if any, specifically engaged for the limited purpose of making
                                                  9
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 10 of 20 Page ID #:1555



    1                photocopies of documents or otherwise assisting in e-discovery;
    2         (d)    Experts;
    3         (e)    the Court, jury, and court personnel;
    4         (f)    mock jurors or trial consultants who have agreed to be bound by the
    5                provisions of the Order by signing a copy of Exhibit A;
    6         (g)    any mediator or settlement officer who is assigned to hear this matter,
    7                and his or her staff, subject to their agreement to maintain
    8                confidentiality to the same degree as required by this Order;
    9         (h)    the author(s), addressee(s), or recipient(s) of the “CONFIDENTIAL”
   10                or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   11                discovery material; and
   12         (i)    other persons only upon consent of the Producing Party or upon order
   13                of the Court and on such conditions as are agreed to or ordered.
   14         8.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   15   ONLY” Information or Items. The Parties shall not disclose or permit the
   16   disclosure of any documents designated “HIGHLY CONFIDENTIAL-
   17   ATTORNEYS’ EYES ONLY” to any other person or entity except as set forth in
   18   subparagraphs (a)-(i) below. Subject to these requirements, the following
   19   categories of persons may be allowed to review documents which have been
   20   designated “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” pursuant
   21   to this Order:
   22         (a)    the Receiving Party’s Outside Counsel, and such Outside Counsel’s
   23                paralegals and staff, and any copying or clerical litigation support
   24                services working at the direction of such counsel, paralegals, and staff;
   25         (b)    In-house Counsel for the Receiving Party, who are members of at least
   26                one state bar in good standing, with responsibility for managing this
   27                litigation;
   28         (c)    Experts;
                                                  10
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 11 of 20 Page ID #:1556



    1         (d)    the author(s), addressee(s), or recipient(s) of the HIGHLY
    2                CONFIDENTIAL-ATTORNEYS’ EYES ONLY information;
    3         (e)    court reporters, stenographers, and videographers retained to record
    4                testimony taken in this action;
    5         (f)    the Court, jury, and court personnel;
    6         (g)    any mediator or settlement officer who is assigned to hear this matter,
    7                and his or her staff, subject to their agreement to maintain
    8                confidentiality to the same degree as required by this Order;
    9         (h)    mock jurors or trial consultants who have agreed to be bound by the
   10                provisions of the Protective Order by signing a copy of Attachment A;
   11                and
   12         (i)    other persons only upon consent of the Producing Party or upon order
   13                of the Court and on such conditions as are agreed to or ordered.
   14      IX.      PROTECTED MATERIALS SUBPOENAED OR ORDERED
                    PRODUCED IN OTHER LITIGATION
   15
   16         9.1    Other Litigation. If a Party is served with a subpoena or a court order

   17   issued in a separate matter or litigation that compels disclosure of any information

   18   or items designated in this Action as “CONFIDENTIAL” or “HIGHLY

   19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

   20         (a)    promptly notify, and in not less than 5 days, in writing the Designating

   21                Party (such notification shall include a copy of the subpoena or court

   22                order); and

   23         (b)    promptly notify the party who caused the subpoena or order to issue in

   24                the other litigation that some or all of the material covered by the

   25                subpoena or order is subject to a Protective Order.

   26         The Designating Party shall respond to the Party receiving the subpoena

   27   within fifteen (15) business days of receiving the written notice. No production or

   28   other disclosure of such information pursuant to the subpoena or other process shall
                                                  11
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 12 of 20 Page ID #:1557



    1   occur until the deadline for the Producing Party to respond to the written notice of
    2   the subpoena has passed.
    3         9.2     Lawful Directive by Another Court. If the Designating Party timely
    4   seeks a protective order, the Party served with the subpoena or court order shall not
    5   produce any information designated in this Action as “CONFIDENTIAL” or
    6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
    7   determination by the court from which the subpoena or order issued, unless the
    8   Party has obtained the Designating Party’s permission. The Designating Party shall
    9   bear the burden and expense of seeking protection in that court of its
   10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   11   ONLY” material and nothing in these provisions should be construed as authorizing
   12   or encouraging a Receiving Party in this Action to disobey a lawful directive from
   13   another court.
   14       X.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    PRODUCED IN THIS LITIGATION
   15
   16         A Non-Party producing information or material voluntarily or pursuant to a

   17   subpoena or court order may designate such material or information pursuant to the

   18   terms of this Order. A Non-Party’s use of this Order to protect its discovery

   19   material does not entitle that Non-Party access to the Protected Material produced

   20   by any Party in this case.

   21      XI.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

   22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

   23   Protected Material to any person or in any circumstance not authorized under this

   24   Stipulated Protective Order, the Receiving Party must immediately: (a) notify in

   25   writing the Designating Party of the unauthorized disclosure(s), (b) use its best

   26   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

   27   person or persons to whom unauthorized disclosures were made of all the terms of

   28   this Order, and (d) request such person or persons to execute the “Acknowledgment
                                                  12
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 13 of 20 Page ID #:1558



    1   and Agreement to Be Bound” that is attached hereto as Exhibit A.
    2     XII.      INADVERTENT PRODUCTION OF PRIVILEGED OR
                    OTHERWISE PROTECTED MATERIAL
    3
    4         12.1    Impact on Privilege. Nothing in the foregoing Order shall require

    5   production of information that a Party contends is protected from disclosure by the

    6   attorney-client privilege, the work product immunity, or any other privilege,

    7   doctrine, right, or immunity.

    8         12.2 No Waiver of Privilege. In view of the potential volume of documents

    9   to be produced in the Action, documents produced may include documents that

   10   could have been withheld in whole or in part upon the basis of an absolute or

   11   qualified privilege or some other protection from disclosure. Mere production of all

   12   or a part of a document shall not constitute a waiver of any privilege, doctrine,

   13   right, immunity, or other protection (in whole or in part) as to any portion of that

   14   document, or as to any undisclosed privileged or protected communications or

   15   information concerning the same subject matter, in this or in any other federal or

   16   state proceeding.

   17         Thus, pursuant to Fed. R. Evid. 502(d), the inadvertent production, or the

   18   failure to assert work-product immunity, attorney-client privilege, and/or other legal

   19   privilege over a privileged or work-product-protected document, is not a waiver of

   20   privilege or protection from discovery in this case or in any other federal or state

   21   proceeding, in whole or in part. A Producing Party may assert privilege or

   22   protection over produced documents at any time by notifying the Receiving Party in

   23   writing of the assertion of privilege or protection in accordance with section 12.3

   24   below.

   25         12.3 Notice of Inadvertent Production.

   26         (a)     Should any Disclosure or Discovery Material or copies thereof contain

   27   privileged markings by the Receiving Party, such discovery materials shall instead

   28   be destroyed, and certified as destroyed, by the Receiving Party to the Producing
                                                  13
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 14 of 20 Page ID #:1559



    1   Party. No use shall be made of the Disclosure or Discovery Material, nor shall they
    2   be disclosed to anyone who did not previously have access to them.
    3         (b)    If a Producing Party determines that it has produced a privileged or
    4   otherwise protected document, the Producing Party shall provide written notice
    5   requesting the Receiving Party promptly destroy or return the document and all
    6   copies to the Producing Party, except for any pages containing privileged markings
    7   by the Receiving Party, which shall instead be destroyed and certified as such by
    8   the Receiving Party to the Producing Party. After receiving a notice from a
    9   Producing Party, a Receiving Party must promptly destroy or return the document
   10   and all copies to the Producing Party, and may not use or disclose the document or
   11   information identified by the Producing Party until the privilege claim is resolved.
   12   If a Receiving Party disclosed the document or information specified in the notice
   13   before receiving the notice, it must take reasonable steps to retrieve it, and so notify
   14   the Producing Party of the disclosure and its efforts to retrieve the document or
   15   information. The Producing Party may substitute the protected document with a
   16   redacted version that obscures the privileged or otherwise protected information.
   17   The Producing Party must preserve the specified document or information until the
   18   privilege claim is resolved.
   19         (c)    The notices referenced in paragraphs 12.3(a) & (b), above, shall be in
   20   writing, shall be served upon Outside Counsel for all parties, and shall contain
   21   information sufficient to:
   22               1.      identify the document, by Bates number (if applicable) or by
   23                       identifying information as necessary to locate the document
   24                       within the materials produced;
   25                2.     identify the privilege or protection asserted; and
   26                3.     explain the basis for the invocation of the privilege.
   27         (d)    To be effective, the notice shall be provided within a reasonable time,
   28   but no later than 30 days after a Party discovers the production of the privileged or
                                                  14
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 15 of 20 Page ID #:1560



    1   otherwise protected document.
    2         12.4 Challenges to Privilege. If the Receiving Party does not agree with the
    3   privilege claim, then, after the Receiving Party has returned the documents over
    4   which a claim is privilege is asserted, the Parties must attempt to resolve the dispute
    5   in strict compliance with Local Rules 37-1 and 37-2 (including the Joint
    6   Stipulation requirement). If meeting and conferring regarding the privilege claim
    7   pursuant to Local Rule 37-1 does not resolve the privilege claim, the Parties may
    8   request in their Joint Stipulation that the Court review the challenged privileged
    9   documents in camera under seal for a determination of the privilege claim. Any
   10   Party in possession of the information must preserve the information until the
   11   privilege claim is resolved. See Fed. R. Civ. P. 26(b)(5)(B). The burden of proving
   12   the privilege claim remains with the Producing Party. Any briefing by any Party
   13   also shall not publically disclose the information claimed to be privileged.
   14         12.5 Reasonableness of Procedure. The Parties agree that such procedures
   15   constitute reasonable and prompt steps to prevent disclosure and to address the
   16   inadvertent disclosure, pursuant to the Federal Rules of Civil Procedure. The
   17   Parties further agree that employing electronic keyword searching to identify and
   18   prevent disclosure of privileged material constitutes “reasonable steps to prevent
   19   disclosure” under Federal Rule of Evidence 502(b)(2).
   20                                XIII. MISCELLANEOUS
   21         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   22   person to seek its modification by the Court in the future.
   23         13.2 Right to Assert Other Objections. By stipulating to the entry of this
   24   Protective Order, no Party waives any right it otherwise would have to object to
   25   disclosing or producing any information or item on any ground not addressed in
   26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   27   any ground to use in evidence of any of the material covered by this Protective
   28   Order.
                                                  15
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 16 of 20 Page ID #:1561



    1         13.3 Filing Protected Material. In the event a Party seeks to file any
    2   material that is subject to protection under this Order with the Court, that Party
    3   shall take appropriate action to insure that the documents receive proper protection
    4   from public disclosure including: (1) filing a redacted document with the consent of
    5   the Party or Non-Party who designated the document as “CONFIDENTIAL” or
    6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”; (2) where
    7   appropriate (e.g., in relation to discovery and evidentiary motions), submitting the
    8   documents solely for in camera review (after receiving authorization from the
    9   Court); or (3) where the preceding measures are not adequate, seeking permission
   10   to file the document under seal pursuant to the procedural steps set forth in Civil
   11   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
   12   Court order authorizing the sealing of the specific Protected Material at issue.
   13   Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
   14   establishing that the Protected Material at issue is privileged, protectable as a trade
   15   secret, or otherwise entitled to protection under the law. If a Receiving Party’s
   16   request to file Protected Material under seal is denied by the Court, then the
   17   Receiving Party may file the Protected Material in the public record unless
   18   otherwise instructed by the Court. Absent extraordinary circumstances making
   19   prior consultation impractical or inappropriate, the Party seeking to submit the
   20   document to the Court shall first consult with counsel for the Designating Party to
   21   determine if some measure less restrictive than filing the document under seal may
   22   serve to provide adequate protection. This duty exists irrespective of the duty to
   23   consult on the underlying motion.
   24         13.4 HIPAA. A Producing Party may designate discovery material as
   25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   26   ONLY,” if that Party in good faith believes to contain “protected health
   27   information,” as defined by 45 CFR § 164.501, and/or “individually identifiable
   28   health information,” as defined by 45 CFR § 160.103, or information that is
                                                   16
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 17 of 20 Page ID #:1562



    1   otherwise protected from disclosure by the Privacy Act, 5 U.S.C. § 552a, or the
    2   Health Insurance Portability and Accountability Act of 1996, Pub. L. 104-191
    3   (“HIPAA”). Such documents and information are subject to the Standards of
    4   Privacy of Individually Identifiable Health Information, 45 C.F.R. Parts 160 and
    5   164, promulgated pursuant to the Health Insurance Portability and Accountability
    6   Act of 1996; California Code §§ 56 et seq.; or other similar statutory or regulatory
    7   privacy protections. The procedures for the protection of such “CONFIDENTIAL”
    8   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or
    9   items as set forth in this Protective Order provide sufficient protection such that this
   10   Order meets the requirements for a “qualified protective order” under 45 C.F.R.
   11   § 164.512(e)(1)(v). Parties may not use any produced protected health information
   12   to contact, either directly or indirectly, any patients or third parties without first
   13   seeking Court approval in strict compliance with Local Rules 37-1 and 37-2,
   14   including the Joint Stipulation requirement.
   15           XIV.        FINAL DISPOSITION
   16          Within thirty (30) days after the conclusion of the litigation, including
   17   conclusion of any appeal, all documents treated as “CONFIDENTIAL” or
   18   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this Order,
   19   including copies as defined above, as well as documents residing on discovery
   20   platforms, shall be returned to the Producing Party unless: (1) the document has
   21   been entered as evidence or filed (unless introduced or filed under seal); (2) the
   22   Parties stipulate to destruction in lieu of return; or (3) as to documents containing
   23   the notations, summations, or other mental impressions of the Receiving Party, that
   24   Party elects destruction. Notwithstanding the above requirements to return or
   25   destroy documents, counsel may retain attorney work product including an index
   26   which refers or relates to information designated under this Order so long as that
   27   work product does not duplicate verbatim substantial portions of the text of
   28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES
                                                    17
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 18 of 20 Page ID #:1563



    1   ONLY” documents. This work product continues to be “CONFIDENTIAL” or
    2   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the terms of
    3   this Order. Notwithstanding this provision, Parties and their Outside Counsel are
    4   not required to delete information that may reside on their respective electronic
    5   backup systems that are over-written in the normal course of business.
    6         IT IS SO STIPULATED, THROUGH OUTSIDE COUNSEL.
    7   Dated: July 22, 2020                  JONES DAY
    8
    9                                 By                   /s/ Jason C. Wright
                                             Jason C. Wright
   10
                                             Heather M. O’Shea
   11                                        Attorneys for Defendants
   12                                        Eisenhower Medical Center, Eisenhower
                                             Medical Associates, and Monica Khanna.
   13
   14
        Dated: July 22, 2020                  HENNIG, RUIZ & Singh
   15
   16
                                      By                       /s/ Sam Brown
   17                                        ROB HENNIG
   18                                        SAM BROWN
                                             Attorneys for Relator
   19                                        David Hong
   20
              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   21
   22   Dated: July 23, 2020

   23
   24                                 By
                                             Hon. Kenly Kiya Kato
   25                                        United States Magistrate Judge
   26
   27
   28
                                                 18
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 19 of 20 Page ID #:1564



    1                                 Signature Certification
    2         Pursuant to Local Rule 5-4.3.4(a)(2), I hereby certify that all other signatories
    3   listed, on whose behalf this filing is submitted, concur with the contents of this
    4   filing and have authorized the filing.
    5                                            /s/ Jason C. Wright
                                                 Jason C. Wright
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   19
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02667-RGK-KK Document 79 Filed 07/23/20 Page 20 of 20 Page ID #:1565



    1                                        EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         The undersigned hereby acknowledges that he or she has read the Stipulated
    4   Protective Order dated _________, in the above captioned action, understands the
    5   terms thereof, and agrees to be bound by such terms. The undersigned submits to
    6   the jurisdiction of the United States District Court for the Central District of
    7   California in matters relating to the Stipulated Protective Order and understands
    8   that the terms of said Order obligate him/her to use discovery materials designated
    9   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
   10   solely for the purposes of the above-captioned action, and not to disclose any such
   11   confidential information to any other person, firm or concern.
   12         The undersigned acknowledges that violation of the Stipulated Protective
   13   Order may result in penalties for contempt of court.
   14
   15   Name: ____________________
   16   Job Title: ____________________
   17   Employer: ____________________
   18   Business Address: ____________________
   19
   20   Date: ____________________              Signature: ___________________
   21
   22
   23
   24
   25
   26
   27
   28
                                                   20
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
